Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.	Claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deibele (US 7,012,419) in view of McAninch et al. (US 9,535,100). (“McAninch”).
5.	Regarding claim 1, Deibele teaches A Fast Faraday Cup [Figures 1-6, Abstract, a fast faraday cup is shown], comprising: a grounded (hollow) conducting body [Figures 1-2, a grounded conducting body 16, 20 is shown, ground plane is conducting]; a conducting rod configured inside the grounded (hollow) conducting body [Figures 1-2, a conducting rod 18 is shown]; at least two (hollow) dielectric cylinders within the grounded (hollow) conducting body [Figures 1-2, two dielectric cylinders 17, 19 shown within the grounded conducting body 16, 20]; an aperture in the grounded (hollow) conducting body configured to allow charged particles to reach the conducting rod [Figures 1-2, an aperture (see dimension D) in the grounded conducing body 16, 20 is shown to allow charged particles to teach the conducting rod 18]; and at least two ports operably connected to the conducting rod [Figures 1-2, two ports 21, 22 shown].
Diebele does not explicitly teach hollow conducting body, hollow dielectric cylinder.
However, McAninch teaches hollow conducting, hollow dielectric cylinder [Figures 1-4, hollow conducting, hollow dielectric cylinder shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Diebele with McAninch. Doing so would allow Diebele to comprise hollow conducting body, hollow dielectric cylinder which would help permit the beam to pass the sensor/conducting rod with more efficiency.

6.	Regarding claim 2, Diebele teaches the fast faraday cup.
Diebele does not explicitly teach wherein the grounded hollow conducting body further comprises: a metal grounded hollow conducting body.
However, McAninch teaches wherein the grounded hollow conducting body further comprises: a metal grounded hollow conducting body [Figures 1-4, a metal grounded hollow conducting body is shown, see Column 7, lines 22-40].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Diebele with McAninch. Doing so would allow Diebele to comprise hollow conducting, hollow dielectric cylinder which would help permit the beam to pass the sensor/conducting rod with more efficiency.
7.	Regarding claim 3, Diebele teaches the fast faraday cup.
Diebele does not explicitly teach wherein the conducting rod further comprises: a metal non-grounded hollow conducting cylinder.
However, McAninch teaches wherein the conducting rod further comprises: a metal non-grounded hollow conducting cylinder [Figures 1-4, a metal non-grounded hollow conducting cylinder is shown, see Column 7, lines 22-40].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Diebele with McAninch. Doing so would allow Diebele to comprise hollow conducting, hollow dielectric cylinder which would help permit the beam to pass the sensor/conducting rod with more efficiency.
8.	Regarding claim 4, Diebele teaches the fast faraday cup.
Diebele does not explicitly teach wherein the hollow portion in a hollow conducting body is cylindrical.
However, McAninch teaches wherein the hollow portion in a hollow conducting body is cylindrical [Figures 1-4, a cylindrical part is shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Diebele with McAninch. Doing so would allow Diebele to comprise hollow cylinder body which would help permit the beam to pass the sensor/conducting part with more efficiency.
9.	Regarding claim 5, Diebele teaches wherein the at least two (hollow) dielectric cylinders within the grounded (hollow) conducting body comprise two (hollow) dielectric cylinders within the grounded (hollow) conducting body [Figures 1-4, two dielectric cylinders comprise two dielectric cylinders].
Diebele does not explicitly teach hollow conducting body, hollow dielectric cylinder.
However, McAninch teaches hollow conducting, hollow dielectric cylinder [Figures 1-4, hollow conducting, hollow dielectric cylinder shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Diebele with McAninch. Doing so would allow Diebele to comprise hollow conducting body, hollow dielectric cylinder which would help permit the beam to pass the sensor/conducting rod with more efficiency.
10.	Regarding claim 6, Diebele teaches wherein a diameter of the conducting rod and an inner diameter of the grounded hollow conducting body are selected to have a substantially matching characteristic impedance [Figures 1-4, a diameter of the conducting rod and inner diameter are shown].
11.	Regarding claim 7, Diabele teaches the fast faraday cup.
Diabele and McAninch does not explicitly teach wherein the Fast Faraday Cup has a wide bandwidth of up to 20 GHz.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Diabele and McAninch to optimize the value of wide bandwidth because it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP 2144.05).
12.	Regarding claim 8, Diabele teaches the fast faraday cup.
Diabele and McAninch does not explicitly teach wherein the Fast Faraday Cup has a response time of less than .1 nanoseconds.

However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Diabele and McAninch to optimize the value of response time because it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP 2144.05).
13.	Regarding claim 9, Diabele teaches wherein the aperture in the grounded (hollow) conducting body is configured to allow a vacuum to be drawn in a (hollow) volume of the Fast Faraday Cup [Figures 1-4, the aperture (D) is configured to allow a vacuum to be drawn in a volume of the cup].
Diebele does not explicitly teach hollow conducting body, hollow volume.
However, McAninch teaches hollow conducting body, hollow volume [Figures 1-4, hollow conducting, hollow volume shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Diebele with McAninch. Doing so would allow Diebele to comprise hollow conducting, hollow dielectric cylinder which would help permit the beam to pass the sensor/conducting rod with more efficiency.
14.	Regarding claim 10, Diabele teaches further comprising: a receiving hole in the conducting rod [Figures 1-4, a receiving hole is taught].
15.	Regarding claim 11, Diabele teaches the fast faraday cup.
Diabele and McAninch does not explicitly teach wherein a ratio of a diameter of the receiving hole to a depth of the receiving hole is selected so that the receiving hole captures incoming charged particles and secondary particles.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Diabele and McAninch to optimize the value of ratio of a diameter because it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP 2144.05).
16.	Regarding claim 12, Diabele teaches wherein the receiving hole is configured to prevent the incoming charged particles and secondary particles from escaping the conducting rod [Figures 1-4, the arrangement is shown].
17.	Regarding claim 13, Diabele teaches further comprising: a recess formed in the grounded hollow conducting body [Figures 1-4, a recess is shown].
18.	Regarding claim 14, Diabele teaches the fast faraday cut.
Diabele does not explicitly teach further comprising: a TZM disk configured in the recess formed in the grounded hollow conducting body.
However, McAninch teaches further comprising: a TZM disk configured in the recess formed in the grounded hollow conducting body [Figures 1-4, disk arrangement in the recess is shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Diebele with McAninch. Doing so would allow Diebele to comprise disk arrangement which would help let beam pass through and improve testing.

19.	Regarding claim 15, Diebele teaches A Fast Faraday Cup [Figures 1-6, Abstract, a fast faraday cup is shown], comprising: a coaxial transmission line further comprising: a grounded (hollow) conducting body [Figures 1-2, a grounded conducting body 16, 20 is shown, ground plane is conducting]; a conducting rod configured inside the grounded (hollow) conducting body [Figures 1-2, a conducting rod 18 is shown]; andPage 20 of 23Docket No. FAA-880CIP (FERMI-1020CIP) PATENT APPLICATIONat least two (hollow) dielectric cylinders within the grounded (hollow) conducting body [Figures 1-2, two dielectric cylinders 17, 19 shown within the grounded conducting body 16, 20]; and an aperture in the grounded (hollow) conducting body configured to allow charged particles to reach the conducting rod [Figures 1-2, two dielectric cylinders 17, 19 shown within the grounded conducting body 16, 20].
Diebele does not explicitly teach hollow conducting, hollow dielectric cylinder.
However, McAninch teaches hollow conducting, hollow dielectric cylinder [Figures 1-4, hollow conducting, hollow dielectric cylinder shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Diebele with McAninch. Doing so would allow Diebele to comprise hollow conducting, hollow dielectric cylinder which would help permit the beam to pass the sensor/conducting rod with more efficiency.
20.	Regarding claim 16, Diabele teaches wherein the coaxial transmission line further comprises three portions comprising: a center portion for receiving charged particles; a first portion filled with dielectric material; and a second portion filled with dielectric material [Figures 1-4, the arrangement of portions is shown].
21.	Regarding claim 17, Diabele teaches wherein a diameter of the conducting rod and an inner diameter of the grounded hollow conducting body at the three portions are controlled such that the three portions have a same characteristic impedance [Figures 1-4, the arrangement is shown].

22.	Regarding claim 18, Diebele teaches A method of configuring a Fast Faraday Cup [Figures 1-6, Abstract, a method of configuring a fast faraday cup is taught], said method comprising: providing a coaxial transmission line further comprising a grounded (hollow) conducting body [Figures 1-2, a grounded conducting body 16, 20 is shown, ground plane is conducting], a conducting rod configured inside the grounded (hollow) conducting body [Figures 1-2, a conducting rod 18 is shown], at least two (hollow) dielectric cylinders within the grounded (hollow) conducting body [Figures 1-2, two dielectric cylinders 17, 19 shown within the grounded conducting body 16, 20], and a through hole and a collector hole [Figures 1-2, dimension D points to holes]; configuring said coaxial transmission line to allow a beam to fall onto said grounded (hollow) conduct body so that the through hole cuts a beamlet that flies into the collector hole (and facilitate a measurement of a distribution of particle charge density in the beam) [Figures 1-2, beam falls on grounded conductive body, the through hole cuts a beamlet that flies into the collector hole].
Diebele does not explicitly teach hollow conducting, hollow dielectric cylinder; and facilitate a measurement of a distribution of particle charge density in the beam.
However, McAninch teaches hollow conducting, hollow dielectric cylinder [Figures 1-4, hollow conducting, hollow dielectric cylinder shown]; and facilitate a measurement of a distribution of particle charge density in the beam [Figures 1-4, Column 6, lines 18-29, Column 7, lines 6-14 teaches measuring a distribution of particle charge density in the beam].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Diebele with McAninch. Doing so would allow Diebele to comprise hollow conducting, hollow dielectric cylinder which would help permit the beam to pass the sensor/conducting rod with more efficiency and measure particle charge density to improve testing.
23.	Regarding claim 19, Diabele teaches the method.
Diabele and McAninch does not explicitly teach further comprising controlling a diameter, a depth, a spacing and/or an alignment of the collector hole and the through hole to enable the Fast Faraday Cup to perform the measurement with a fast response time of less than 0.1 nanosecond and capture secondary particles without requiring a use of a biasing voltage.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Diabele and McAninch to optimize the value parameters to obtain fast response time of less than 0.1 ns because it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP 2144.05).
24.	Regarding claim 20, Diabele teaches further comprising:Page 21 of 23Docket No. FAA-880CIP (FERMI-1020CIP)PATENT APPLICATION configuring the coaxial transmission line to match at least two different adjoining coaxial transmission lines [Figures 1-4, the transmission line arrangement is shown].

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Abgaryan et al. (US 8,530,851), Figures 1-3, an electron beam profile measurement system and method with optional faraday cup is shown.
	Fischer et al. (US 3,733,510), Figures 1-3, electron discharge devices using electron-bombarded semiconductors is shown.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868